Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 6/14/2021 is acknowledged.
Claims 12-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20170143934 A1) in view of Slavenburg (US 20140092150 A1). 
Regarding claim 1, Tsai teaches a method of treating Alzheimer’s disease [0008]-[0009] where light is changed between a light and dark state at a frequency of 40 Hz so that light and dark states are equally (50%/50%) distributed over the time [0303] [0452]. Tsai teaches where this therapy may be performed by an LED bulb or light strip, but not explicitly where it is performed on a screen ([0487]-[0488] method may be implemented on a computer with a screen but this teaching is not explicit). 

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Tsai to make use of a screen of Slavenburg as a lighting device for therapy because this modification comprises a simple substitution of one known element (LED bulbs or strips to deliver therapy) for another (a screen to deliver the light therapy) to obtain predictable results (a user could receive therapy from a screen based device). 
Regarding claims 2-4, Tsai in view of Slavenburg teaches the method of claim 1. Further, Tsai teaches where light treatment is changed between a light and dark state at a frequency of 40 Hz so that light and dark states are equally (50%/50%) distributed over the time [0303] [0452]; further Tsai teaches where these parameters are varied 20 Hz, 40 Hz, 80 Hz, continuous light and dark groups of treatment [0452]. Through further routine experimentation within these parameters the system of Tsai could further be modified by one of skill in the art to find the operating conditions of: 33% light, 66% dark and 66% light, 33% dark.
 Regarding claim 5, Tsai in view of Slavenburg teaches the method of claim 1. Further, Tsai does not teach wherein the screen is a TV screen. Slavenburg teaches a LED display/monitor [0031] that may be a TV screen [0032]. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Tsai to make use of a screen of Slavenburg as a lighting device for therapy because this 
Regarding claim 6, Tsai in view of Slavenburg teaches the method of claim 1. Further, Tsai teaches wherein the method may be implemented on a computer with a screen and is attached to a computer [0487]-[0488] 
Regarding claim 7, Tsai in view of Slavenburg teaches the method of claim 6. Further, Tsai teaches wherein the computer may receive user input [0488].
Regarding claim 8, Tsai in view of Slavenburg teaches the method of claim 1. Tsai does not teach wherein the portion of the screen is the whole screen. Slavenburg teaches a screen with variable refresh across the entire display, so that when implementing the method of therapy of Tsai on the screen the portion of the screen used is the entire screen. 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Tsai to make use of a screen of Slavenburg as a lighting device for therapy because this modification comprises a simple substitution of one known element (LED bulbs or strips to deliver therapy) for another (an entire screen to deliver the light therapy) to obtain predictable results (a user could receive therapy from a screen based device with the entire area used for therapy).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20170143934 A1) in view of Slavenburg (US 20140092150 A1), further in view of Avidan (US 20080070207 A1).

Avidan teaches a method of treating Alzheimer’s disease [0025] wherein a cognitive training/testing exercise is presented to a user on a screen/display [0087] (Fig 6) and the cognitive training includes a memory game (Fig 6) [0062] (Avidan teaches a memory test game which is an obvious equivalent to the other listed cognitive training exercises as noted by Avidan [0023] [0062]). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery screen of Tsai in view of Slavenburg to display the cognitive training of Avidan because this modification comprises combining prior art elements (light therapy of Tsai in view of Slavenburg; cognitive training of Avidan) according to known methods (the cognitive activities may be place on the screen of Tsai in view of Slavenburg) to yield predictable results (the cognitive training/testing game may provide a system to access disease state that is fun and interactive [0012] [0025]-[0026]). Further, examiner notes that a treatment including cognitive testing may be desirable as identification of Alzheimer’s disease state is critical to provide early treatment before the disease progresses [0012].
Regarding claim 11, Tsai teaches a method of treating Alzheimer’s disease [0008]-[0009] where light is changed between a light and dark state at a frequency of 40 Hz so that light and dark states are equally (50%/50%) distributed over the time [0303] [0452]. Tsai teaches where this therapy may be performed by an LED bulb or light strip, 
Slavenburg teaches an LED display/monitor [0031] capable of changing the display at variable frequencies [0105], with the capability to change from a light and dark state at these frequencies. The display taught by Slavenburg is a suitable alternative which is equivalent to the LED bulbs or strips of Tsai. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Tsai to make use of a screen of Slavenburg as a lighting device for therapy because this modification comprises a simple substitution of one known element (LED bulbs or strips to deliver therapy) for another (a screen to deliver the light therapy) to obtain predictable results (a user could receive therapy from a screen based device). 
Avidan teaches a method of treating Alzheimer’s disease [0025] wherein a cognitive training/testing exercise is presented to a user on a screen/display [0087] (Fig 6); one of ordinary skill would recognize that this display could be disposed adjacent to the display delivering light therapy so that a user of the device could receive both the light therapy and participate in the cognitive training at the same time. 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery screen of Tsai in view of Slavenburg to display the cognitive training of Avidan because this modification comprises combining prior art elements (light therapy of Tsai in view of Slavenburg; cognitive training of Avidan) according to known methods (the cognitive activities may be place on the screen of Tsai in view of Slavenburg) to yield predictable results (the cognitive training/testing game may provide a system to access disease state that is fun and interactive [0012] [0025]-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                             
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 June 2021